UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12992 SYNTHETECH, INC. (Exact name of registrant as specified in its charter) OREGON 84-0845771 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1290 Industrial Way, Albany, Oregon 97322 (Address of principal executive offices)(Zip code) (541) 967-6575 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESNO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YESNO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESNO Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YESNOX The aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant, computed by reference to the last sales price ($0.80) as reported by the Over-the-Counter Bulletin Boards, as of the last business day of the registrant’s most recently completed second fiscal quarter (September 30, 2008), was $10,599,242. As of June 5, 2009, there were 14,648,614 shares of the registrant’s common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Selected portions of the registrant’s Proxy Statement for the 2009 Annual Meeting of Shareholders are incorporated by reference into Part III of this Form 10-K. Table of Contents Page PART I Item 1 - Business 1 Item 1A - Risk Factors 6 Item 1B - Unresolved Staff Comments 11 Item 2 - Properties 11 Item 3 - Legal Proceedings 11 Item 4 - Submission of Matters to a Vote of Security Holders 11 PART II Item 5 - Market for Registrant’s Common Stock, Related Shareholder Matters and Issuer Purchases of Equity Securities 13 Item 6 - Selected Financial Data 14 Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 8 - Financial Statements and Supplementary Data 30 Item 9 - Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 51 Item 9A - Controls and Procedures 51 Item 9B - Other Information 52 PART III Item 10 - Directors, Executive Officers and Corporate Governance 52 Item 11 - Executive Compensation 53 Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 53 Item 13 - Certain Relationships and Related Transactions, and Director Independence 56 Item 14 - Principal Accounting Fees and Services 56 PART IV Item 15 - Exhibits and Financial Statement Schedules 57 Signatures 60 Page ii PART I ITEM 1.BUSINESS The following discussion of Synthetech's business should be read in conjunction with our financial statements and the related notes and other financial information appearing elsewhere in this Annual Report on Form 10-K. This discussion contains forward-looking statements relating to future events or the future financial performance of Synthetech.Synthetech’s actual results could differ materially from those anticipated in these forward-looking statements. Please see "Forward-Looking Statements" included in Item 7 "Management’s Discussion and Analysis of Financial Condition and Results of Operations" and Item 1A "Risk Factors," for a discussion of certain of the uncertainties, risks and assumptions associated with these statements. General Synthetech, Inc., an Oregon corporation incorporated in 1981, is a fine chemicals company specializing in organic synthesis, biocatalysis and chiral technologies.Synthetech develops and manufactures proprietary custom chiral intermediates, amino acid derivatives, specialty amino acids, peptide fragments, and specialty resins in accordance with guidelines for Current Good Manufacturing Practices (cGMP) of pharmaceutical ingredients. Synthetech’s products are used in the development and manufacture of therapeutic peptides and peptidomimetic (peptide-like) and small molecule drugs in clinical studies and commercial applications.Synthetech’s domestic and international customer base includes major pharmaceutical companies as well as contract drug synthesis firms, emerging and established biopharmaceutical and medical device companies.Synthetech’s products apply to a broad spectrum of drugs with indications for the treatment of AIDS, cancers, hepatitis C, cardiovascular and other diseases.In addition to supporting projects in the traditional pharmaceutical market, Synthetech also supports projects in the medical device and selected industrial sectors. Synthetech’s research and development and production facilities are designed to support development projects that may only require kilograms of material and commercial-scale projects that may require beyond 100 tons of material.Synthetech’s facilities have the capacity and flexibility to process a variety of customer projects simultaneously in multi-purpose equipment using complex chemical reaction sequences.Based on years of experience in producing amino acid derivatives, Synthetech leverages its strong chiral chemistry technology in providing unique solutions to its customers' needs. Market Overview Demand for Synthetech’s products is driven by the market for the peptide, peptidomimetic and small molecule drugs into which they are incorporated.Peptide drugs are chains of generally three to 50 amino acids that retain their peptide structure after completion of drug manufacturing.Because peptides occurring naturally in the human body regulate many of the body's complex biochemical systems, numerous pharmaceutical customers evaluate peptide drug candidates to determine their ability to regulate these systems in promoting health or hindering disease.Because their structures and characteristics are similar to the human body’s peptides and enzymes, peptide drugs are quite potent and are typically administered through intravenous or other non-oral delivery paths.For clinical trial applications, Synthetech provides customers with products in the multi-kilogram quantities.At the marketed drug stage, customers utilize our products in tens or hundreds of kilogram quantities. Pharmaceutical companies also evaluate drug candidates commonly referred to as "peptidomimetic" drugs because they exhibit peptide-like qualities in molecules containing chemically modified amino acids (specialty amino acids) within non-peptide structures. 1 Small molecule drugs also are developed for unique biological activity and may not contain any amino acids in their structures. Peptidomimetics and small molecule drugs typically are less potent than peptides and can often be administered orally.Customers of these products require hundreds of kilos to low tons during clinical trials and multi-ton up to 100 ton quantities for marketed drugs. The size of Synthetech's peptide, peptidomimetic and small molecule drug markets depends upon the number of these drugs that are in clinical trials or approved and marketed.The market size for any individual drug is affected by many factors, some of which include size of the patient population, efficacy level, level and frequency of side effects, method of drug delivery, cost and competing drugs.The availability of components necessary to produce these drugs may also impact the market size. The overall market demand for the type of products Synthetech produces currently is relatively strong, primarily driven by the urgency of pharmaceutical companies to develop new patented drugs to replace existing commercial drugs going off patent. Growth Strategy Synthetech’s primary business objectives are to become a consistently profitable and growing fine chemical company.Synthetech seeks to implement the following strategy to achieve these objectives: Expand Core Chemical Technologies into Custom Organic Synthesis.With over 20 years of experience producing amino acid derivatives, Synthetech has developed extensive expertise in applications of chiral synthetic methodologies.Synthetech seeks to leverage this expertise into the custom manufacture of chiral products that do not contain amino acid components.Expansion into custom manufacturing of non-amino acid products would create additional opportunities for Synthetech. Leverage Pharmaceutical Experience to New Customers.Synthetech is seeking to leverage its custom chemical capabilities, unique technologies and cGMP-compliant manufacturing to expand its customer base into areas not traditionally targeted by Synthetech.These new customers, which include virtual pharmaceutical companies and medical device manufacturers, may assist in providing more consistent sources of revenue compared to those from our traditional customer base alone.Product opportunities relating to these customers include the manufacture of medical device components and active pharmaceutical ingredients (or APIs). Sustain Leadership Position.Synthetech is a leader in the development and manufacture of amino acid derivatives, specialty or unnatural amino acids, peptide fragments and proprietary custom chiral intermediates for pharmaceutical companies.Synthetech is developing novel manufacturing technologies in an effort to maintain and continue to enhance its position in these areas.Synthetech's development efforts are intended to protect basic products that are under increasing competition from companies in developing countries and to expand sources of competitive advantage. Product Overview Synthetech's products include customer-proprietary custom organic molecules (both those containing and not containing amino acids) and specialty amino acids derivatives all produced from synthetic organic and biocatalysis technologies.Synthetech considers its chiral technology platforms as sources of sustainable competitive advantage.Synthetech’s products are used as starting materials and intermediates in the manufacture of peptide, peptidomimetic and chiral small molecule drugs produced by pharmaceutical company customers. 2 In many cases, a customer has a proprietary position in the custom product Synthetech produces.Customers seek technical prowess and production flexibilities from suppliers.Speed, quality and reliability are key components in the supply of custom products.Specialty amino acids are not customer proprietary in many cases and may be sold to numerous customers.Synthetech maintains inventories of certain key specialty amino acids for immediate delivery to customers according to market demand. Synthetech's revenues depend significantly on our customers’ successful development and commercialization of new drugs.Accordingly, our revenues historically have exhibited material fluctuations as significant events in the life cycle of drug development occurs, such as large demand swings when a drug reaches commercial launch or fails in clinical studies.Synthetech strives to minimize fluctuations in revenues by maximizing the number of customers’ projects in its portfolio and executing its strategic initiatives.New opportunities for development and manufacture of medical device components and active pharmaceutical ingredients provide additional opportunities for growth and more stable revenues. Segment Information Synthetech operates in one business segment for the development and manufacture of proprietary custom chiral intermediates, amino acid derivatives, specialty amino acids, peptide fragments, specialty resins and chemically based medical devices primarily for the pharmaceutical industry. Marketing Synthetech markets its products and capabilities primarily through direct customer visits and attendance at trade shows, and secondarily through listings in biotechnology and chemical industry directories, advertisements in chemical trade periodicals and through Synthetech's website.Synthetech's employees maintain ongoing direct relationships with major pharmaceutical, emerging biopharmaceutical, contract drug synthesis and medical device firms that have demand for Synthetech’s products.Although Synthetech typically sells products directly to customers, independent sales representatives assist sales in Europe and Asia. Customers Synthetech has numerous pharmaceutical customers in a variety of countries.Revenues from Synthetech’s largest customers typically vary each year depending on the demand for key projects in their developmental or commercial cycles.During fiscal 2009, our top ten customers accounted for approximately 83% of revenues.Of these ten customers, five were major pharmaceutical companies, two were contract drug synthesis companies, one is a medical device company, one is an emerging biopharmaceutical company and one is an established biopharmaceutical company.For fiscal 2009, Roche and Polypeptide Laboratories accounted for approximately 23% and 16% of revenue, respectively.No other customer accounted for over 10% of revenue in fiscal 2009. Revenue from international customers, predominantly in Europe, was $11.1 million in fiscal 2009 and $5.7 million in fiscal 2008, representing approximately 56% and 39% of Synthetech’s total revenue for those respective periods. Competition Synthetech has numerous competitors in the United States, Europe and Asia.Because of the breadth of chiral technology expertise and strategies implemented at Synthetech, most competitors are multinational, technically-advanced Western manufacturers.Synthetech has experienced some low-cost Asian competition for basic products.Competition increases when drug development programs reach late clinical trials and move into commercial status, a result of increased demands and pharmaceutical companies’ policies for second sources of key ingredients. 3 Many competitors have significantly greater research, production, financial and marketing resources than we do; however, we believe that Synthetech’s primary competitive advantage is its broad platform of chiral chemistries useful in creating unique solutions for customer projects.Synthetech continues to pursue new technologies and chemistries to advance this position.Companies engaged in the production of fine chemicals compete primarily on price, quality, speed and reliability.Synthetech also faces indirect competition from the developmental and manufacturing capabilities of major pharmaceutical companies, who may elect to manufacture products internally.However, Synthetech believes that these pharmaceutical customers, who are facing reduced resources and cost restructuring programs, are not utilizing internal upstream integration as frequently as in recent years. Raw Materials Synthetech relies on independent suppliers for key raw materials, consisting primarily of a wide variety of chemicals.Generally, we use raw materials available from more than one source.We purchase raw materials from both domestic and international sources, including various manufacturers in China.We believe the scheduled delivery time frames for most of our raw material requirements are consistent with our production schedules; on occasion certain materials have extended lead times which have delayed some deliveries to our customers. Research and Development Research and Development (R&D) at Synthetech has two major functions: (1) to develop commercially viable routes for the manufacture of products, particularly custom products, and (2) to develop unique methodologies to enhance Synthetech’s technology-based competitive position in accordance with targeted market trends.Synthetech believes that its R&D staff of 8 employees (predominantly comprised of Ph.D. and Masters degreed chemists) has sufficient capacity to meet both immediate customer needs and long-term strategic implementation.Most Synthetech technologies are held as trade secrets due to the ease of engineering around and the difficulty of enforcing process patents. Employees As of March 31, 2009, Synthetech had 75 employees, 74 of which were located in Albany, Oregon.Our Director of Business Development is located in New Jersey.None of our employees are covered by collective bargaining agreements. Regulatory Matters Because Synthetech’s products are intermediates sold to drug manufacturers, we generally have not been directly affected by FDA regulation, which is primarily directed at the manufacturers of active pharmaceutical ingredients.Our customers do, however, typically conduct periodic reviews and audits of our operations, including our inspection and quality assurance programs.These programs involve materials tracking, record keeping and other documentation. Some customers request Synthetech to manufacture and supply products with additional processing that complies with the FDA’s cGMP guidelines for advanced pharmaceutical intermediates.Because these programs include more extensive quality assurance systems and documentation, our expenses associated with operating and maintaining cGMP compliant programs are higher than for non cGMP compliant programs. Synthetech’s business is also subject to substantial regulation in the areas of safety, environmental control and hazardous waste management. Although we believe that we are in material compliance with these laws, rules and regulations, the failure to comply with present or future regulations could result in fines being imposed on us, suspension of production or cessation of operations. As more extensive regulations are introduced at the federal, state and local levels, compliance costs may increase. 4 The operation of a fine chemical manufacturing plant involves a risk of environmental damage or personal injury due to the potentially harmful substances used.Synthetech generates hazardous and other wastes that are disposed of at various off-site facilities. Synthetech may be liable, irrespective of fault, for material cleanup costs or other liabilities incurred at these disposal facilities due to releases of such substances into the environment, and material costs and liabilities may be incurred in the future because of an accident or other event resulting in personal injury or an unauthorized release of such substances into the environment. Expenditures for capital equipment related to maintaining compliance with government regulatory matters were insignificant in fiscal 2009 and are anticipated to be insignificant in fiscal 2010. Synthetech maintains property damage insurance, liability insurance, environmental risk insurance and product liability insurance, subject to deductibles that management believes are standard for similarly situated companies in the industry.However, coverage may be inadequate to cover potential liabilities. Geographic Areas See the Notes to the accompanying Financial Statements. Available Information We maintain a website on the World Wide Web at www.synthetech.com.The information contained on our website is not included as a part of, or incorporated by reference into, this Annual Report on Form 10-K.We make available, free of charge, on our website a link to Section 16 reports, copies of our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after such reports are electronically filed with, or furnished to, the SEC.Our reports filed with, or furnished to, the SEC are also available at the SEC’s website at www.sec.gov.We also post on our website our Code of Ethics for our principal executive officer, principal financial officer and principal accounting officer or controller (or persons performing similar roles).We intend to post on our website any amendment to or waiver from the Code of Ethics applicable to such officers within four days of any such amendment or waiver. 5 ITEM 1A.RISK FACTORS You should carefully consider the risks described below as well as the other information contained in this Annual Report on Form10-K in evaluating us, our business and your investment in us. If any of the following risks actually occur, our business, financial condition, operating results or cash flows could be harmed. Additional risks, uncertainties and other factors that are not currently known to us or that we believe are not currently material may also adversely affect our business, financial condition, operating results or cash flows. The current economic downturn may impair the financial soundness or continuing viability of our customers, which could adversely affect Synthetech’s results of operations.
